Citation Nr: 0726027	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-43 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for 
PTSD.  

The veteran testified at an April 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In adjudicating a claim for service connection for PTSD, if 
VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2006).  No further development or corroborative 
evidence is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements. See Moreau 
v. Brown, 9 Vet. App. 389, 394 (1996). 

The veteran's service personnel records and Form DD 214 show 
that that the veteran served as a medical corpsman prior to 
service in Thailand and served as an ambulance orderly in 
Thailand from January 1967 to December 1967 with the 162nd 
Medical Detachment.  The veteran's Form DD 214 and service 
personnel records do not confirm that he was engaged in 
combat with the enemy; thus, the record must contain service 
records or other evidence to corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389, 394 (1996).  

The veteran has identified various PTSD stressors.  The 
veteran provided additional information to help verify his 
stressors in a March 2007 statement and during an April 2007 
Board hearing.  In this regard, the Board notes that the 
veteran also reported that a Thai National friend of his, a 
merchant marine, was helping to unload cargo when a cargo box 
fell on top of him.  The veteran indicated that this incident 
had occurred around September or October 1967.  The RO 
attempted to verify this identified stressor.  In an October 
2004 reply, the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the U.S. Army Services 
Center for Research of Unit Records (USASCURR) stated that 
they had reviewed 1969 Morning Reports submitted by the 162nd 
Medical Detachment.  The USASCURR also indicated that the 
United States Army Military History Institute and National 
Archives and Record Administration did not maintain 1967 unit 
records for the 162nd Medical Detachment.  However, while 
Operational Reports-Lessons Learned (OR-LL) covering the 
period from January to December 1967 document the hiring of 
local Nationals, such records did not describe the incident 
as described by the veteran.  This appears to be the only 
incident which the RO attempted to verify.  

However, the veteran has also reported that a close friend, a 
Thai National interpreter, was involved in an Army vehicular 
accident in early 1967, possibly in February or March.  He 
was sent to the scene and discovered his dying friend. The 
veteran had to pick up his friend's body 8 hours later.  It 
is unclear as to whether OR-LL would document this incident.  
Further, the veteran reported several general stressors 
associated with his duty as a medical corpsman.  As noted, 
service medical records indicate that the veteran was a 
medical corpsman, and while stationed in Thailand from 
January 1967 to December 1967, an ambulance orderly.  He 
indicated that with little training, he had to provide 
emergency medical care to the wounded.  The veteran's 
reported stressors, associated with treating wounded persons, 
appear to be consistent with the circumstances and conditions 
of his duty as either a medical corpsman or ambulance 
orderly.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  The Board notes that the sufficiency of a stressor 
is a clinical determination for a mental health professional.  

In view of the veteran's current diagnosis of PTSD, and the 
additional information provided, the Board finds an 
additional effort must be made to verify the additionally 
identified stressor with USASCURR.

If the veteran's claimed stressor is corroborated by 
sufficient evidence, then that information should be provided 
to a VA examiner.  In either case, the veteran should be 
afforded a VA psychiatric examination in order to obtain an 
opinion regarding the etiology of his PTSD.  The examiner 
should indicate whether the veteran has a current diagnosis 
of PTSD related to a stressor that has been verified, or if 
the general stress related to his duty as a medical corpsman 
or ambulance orderly was sufficient to cause PTSD. 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran 
and afford him the opportunity to 
provide additional information about 
the stressful events he claims caused 
his PTSD and particularly the motor 
vehicle accident referenced herein, 
including the dates and the names of 
any service members who were also 
involved in the claimed events. 

2. The RO should forward the stressor 
information, other than that for which 
the RO has attempted to verify 
previously, as well as any additional 
documents deemed necessary, to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), 7701 Telegraph Road, 
Alexandria, VA 22315- 3802, so that it 
can provide any information that might 
corroborate the stressor claimed by the 
veteran.  If referral to JSRRC or other 
pertinent sources is to no avail, the RO 
should advise the veteran to submit 
alternate forms of evidence to support 
his claim of service connection for PTSD.  
All attempts to obtain the records should 
be documented in the claims file.

3. If the JSRRC requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information. If the veteran provides 
additional information, forward it to the 
requesting agency.

4. Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor(s) occurred. The RO should 
specifically identify the stressor(s) 
corroborated by the record.

5. The veteran should then be scheduled 
for a VA psychiatric examination for the 
purposes of determining whether he has 
PTSD as a result of a corroborated 
stressor(s). The claims folder should be 
made available to the examiner for 
review, and the RO must specify for the 
examiner the in-service stressor that it 
has determined is established by the 
record.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that there is a 
link between the corroborated stressor 
and any current PTSD, or whether it is at 
least as likely as not that the general 
stress related to the veteran's duty as a 
medical corpsman and ambulance orderly 
was sufficient to produce PTSD.

6.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
